DETAILED ACTION                                             Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                          Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-7  and 11-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 2 is confusing with respect to “or and the” in line 2.  It appears Applicant may not have intended the word “and” therein.           In claims 4 and 11, “the composition” lacks antecedent basis.  For examination, same is considered to mean “the mixture” as previously set forth.                                          Claim Rejections - 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claims 1-4, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP5391751 (JP751) taken together with CN1244349 (CN).          JP751 discloses a beverage product and method providing same comprising forming a mixture of water and tea flavor, said mixture having a dissolved oxygen content of less than 0.5% (see Table 1, see values on the left of the slash symbol below column labeled “2週間後” which are values for oxygen amount per parts per million), said mixture then being mixed with inert gas in a container under pressure and degassed (paragraphs 38 and 39) and, therefore purged with said inert gas, which effectively provides an anaerobic beverage which follows from aseptically filling same into, for example, a bottle which is then sealed (e.g. paragraph 57).  Additionally, JP571 discloses no alcohol being present during processing and subsequent beverage product.  Also, JP571 does not provide fungus or bacteria during processing.          The claims further call for the presence of hops flavor.  CN teaches preparation of a similar beverage that employs the introduction of an inert gas (e.g. carbon dioxide, paragraph 18) and includes water with tea and hops together.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included hops, a notoriously well-known flavoring ingredient, as a matter of flavoring preference in combination with tea as taught in CN.            Regarding claim 4, JP571 provides a deionized water previously degassed (paragraph 66; thus disrupting the equilibrium of dissolved oxygen therein) followed by the mixing of the tea ingredient with water and further mixing inert gas (e.g. nitrogen gas) with said mixture as referred to above which is further considered to involve purging of the oxygen from said mixture.  Although JP571 is silent as  to introducing inert gas into the mixture by sparging.  However, sparging is a notoriously well-known format for introducing gas into a liquid, and it would have been further obvious to have employed sparging as the manner of mixing the inert gas into the mixture as a matter of preference.   Additionally, regarding claim 11, JP571 further steeps tea in said water and subsequently removes same to produce a mixture of water with reduced dissolved oxygen and tea flavor remaining therein (e.g. paragraph 66).5.       Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP5391751 (JP751) taken together with CN1244349 (CN) and U.S. Patent No. 2248153 (Wood).            Regarding claims 5 and 12, JP571 is silent regarding anaerobically introducing the hops to the mixture.  It would have been well within the purview of a skilled artisan to have employed such strategy in keeping with providing the subsequent product with less oxygen (e.g. paragraphs 6 and 10) but also to avoid oxidation in hops and degradation in the flavor therein as taught in Wood (page 2, left col., lines 35-39), and it would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided said hops anaerobically to avoid such ill-effects.           Claims 5 and 12 further call for the hops to be removed from the mixture and to therefore leave hops flavor within said mixture.  CN further teaches removal of the hops (filtering) which inherently leaves the hop flavor in the beverage (e.g. paragraph 39).  It would have been further obvious to have removed the hops as a matter of preference as done in CN.
6.       Claims 6, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP5391751 (JP751) taken together with CN1244349 (CN), U.S. Patent No. 2248153 (Wood), and Published U.S. Application No. 2005/0126118 (Till).           Regarding claims 6 and 13, although JP571 does not articulate maintaining an anoxic environment while communicating the mixture to the container.  However, when preparing beverages and bottling same, it is well-known to provide an anaerobic environment to maintain the quality of said beverages as taught by Till (paragraphs 6 and 18; using an enclosed space with controlled atmosphere of inert gas, e.g. carbon dioxide).  Till further discloses in more detail providing such anoxic environment around the top of the bottles during filling (e.g. claim 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided such anaerobic environment during the processing of the beverage in JP571 and including during the filling of the bottles therein as a way to protect the quality of the beverages.         Regarding claim 7, although disclose degassing of water used in an example with a vacuum deaerator in JP571, same is not recited as an essential means of removing oxygen from water.  It is notoriously well-known to remove gases from water using other strategies such as, for example, boiling.  As such, it would have been further obvious to have employed such alternative means to degass the water used in JP571 as a matter of preference of an alternative means for doing so.


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
September 26, 2022